Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 07/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
FOREIGN PRIORITY
A claim for foreign priority under 35 U.S.C § 119 (a) - (d), which was contained in the Declaration and Power of Attorney filed on 04/15/2020 has been acknowledged.  Acknowledgement of claimed foreign priority and receipt of priority documents is reflected in form PTO-326 Office Action Summary.
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 21 & 33, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 21 & 33 that includes: 
Claims 21 & 33:
…
“
a substrate having a front side that includes an optical element area and a back side, wherein the front side is configured to receive light and the back side is opposite to the front side; an insulation film on the front side surface of the substrate; a electrode pad formed in the insulating film; a sealing material above the optical element area, wherein the sealing material covers the electrode pad; an organic layer between the first electrode pad and the sealing material; and an electrode electrically connected to the electrode pad, wherein the electrode pad is electrically connected to an external connection terminal via the electrode.
”
Regarding dependent claims 22-32 & 34-40 these claims are allowed because of their dependence on independent claims 21 & 33 which has been deemed allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661